        Case 2:18-cv-02747-MSG Document 113 Filed 09/15/20 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                               :
CHRISTINA WILLIAMS, ET AL.,                    :              CIVIL ACTION
                                               :
             Plaintiffs,                       :
                                               :
                    v.                         :              No. 18-cv-2747
                                               :
RED STONE, INC., ET AL.,                       :
                                               :
             Defendants.                       :
                                               :

                                            ORDER

      AND NOW, this 15th day of September, 2020, upon consideration of the United States

Court of Appeals for the Third Circuit’s July 14, 2020 Judgment and Order and September 3,

2020 Mandate in Case Nos. 19-2058 and 19-2082, it is hereby ORDERED that:

   1. The Clerk of Court is directed to REMOVE this action from the Civil Suspense File and

      to REACTIVATE this case to active status.

   2. Within fourteen (14) days of the date of this Order, the parties shall submit a joint

      letter indicating the status of the case and propose a pre-trial schedule.

   3. Defendant Medley Opportunity’s Motion to Dismiss (ECF No. 59) and Defendants

      McGowan and Ney’s Motion to Dismiss (ECF No. 88) are DENIED without prejudice.



                                             BY THE COURT:



                                             /s/ Mitchell S. Goldberg
                                             MITCHELL S. GOLDBERG, J.
